          Case:4:14-cv-04480-YGR
         Case    20-16174, 10/20/2020, ID: 11865840,
                                    Document         DktEntry:
                                              334 Filed        21, Page
                                                        10/20/20    Page11ofof22

                                                                               FILED
                       UNITED STATES COURT OF APPEALS                          OCT 20 2020

                                                                            MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 TWITTER, INC.,                                    No.    20-16174

                Plaintiff-Appellant,               D.C. No. 4:14-cv-04480-YGR
                                                   Northern District of California,
 v.                                                Oakland

 WILLIAM P. BARR, Attorney General;
 UNITED STATES DEPARTMENT OF                       ORDER
 JUSTICE; CHRISTOPHER WRAY,
 Director of the Federal Bureau of
 Investigation; FEDERAL BUREAU OF
 INVESTIGATION,

                Defendants-Appellees.



Before: Peter L. Shaw, Appellate Commissioner

       At Docket Entry No. 11, appellant Twitter, Inc. submitted Volume 6 of the

excerpts of record provisionally under seal, accompanied by a notice of intent to

publicly file Volume 6 pursuant to Ninth Circuit Rule 27-13(f).

       The government’s unopposed motion to maintain the seal in part (Docket

Entry No. 16) is granted.

       Within 7 days after the filing date of this order, appellant Twitter, Inc. shall

submit for public filing a redacted version of Volume 6 that contains unredacted

MH/Appellate Commissioner
          Case:4:14-cv-04480-YGR
         Case    20-16174, 10/20/2020, ID: 11865840,
                                    Document         DktEntry:
                                              334 Filed        21, Page
                                                        10/20/20    Page22ofof22




versions of Exhibits 6 through 8 in their entirety and redacted versions of Exhibits

9 and 10, and corresponds to the publicly releasable versions of the documents

submitted by the government at district court docket entry no. 317-1 and at Tab D

to its motion. The redacted version of Volume 6 shall include the word

“REDACTED” on the cover and/or first page of the document.

       The Clerk shall publicly file the notice of intent to unseal, the motion to

maintain the seal, the opening brief, Volumes 1 through 5 of the excerpts of record,

and the redacted version of Volume 6, and shall maintain under seal the unredacted

version of Volume 6.

       The existing briefing schedule remains in effect.




MH/Appellate Commissioner                  2                                       20-16174
